Citation Nr: 9902662	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for lung disability.

3.  Entitlement to service connection for drug addiction.

4.  Entitlement to a compensable rating for left sided 
hearing loss.

5.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty between September 1972 
and August 1986.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).  We note that the appellants claims folder 
was subsequently transferred to the Jackson, Mississippi, 
Department of Veterans Affairs Regional Office at the 
appellants request because he changed his residence.

In May 1997, the appellant requested a Travel Board Hearing.  
He reported that he was incarcerated at the Century Work Camp 
in Century, Florida, and that his release was expected in 
February 1998.  A Travel Board Hearing was scheduled for 
October 27, 1998.  The appellant failed to report for this 
scheduled hearing.  No subsequent correspondence has been 
received from the appellant showing good cause for his 
failure to appear at this hearing.  Therefore, this case will 
be considered as though the request for a hearing has been 
withdrawn.  See 38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  By a rating decision dated May 1993, service connection 
for low back and lung disability was denied.  By a rating 
decision dated June 1993, service connection for a low back 
disability was again denied.  No appeal was filed and these 
decisions became final.

2.  Evidence submitted since the May 1993 rating decision, 
while new in part, is not material since it does not tend to 
show the presence of a back or lung disability related to 
service, nor does it show a arthritis of the back within the 
appellants initial post separation year.

3.  Drug addiction is not a disease or disability for which 
compensation may be paid.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for a back disability has not been 
presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).

2.  New and material evidence sufficient to reopen the claim 
to service connection for a lung disability has not been 
presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).

3.  The claim for service connection for drug addiction is 
without legal merit.  38 U.S.C.A. §§ 5107, 7104 (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Back and Lung Disability

A.  Factual Background

By a rating decision dated May 1993, VARO denied service 
connection for low back disability, bronchitis, and asbestos 
related lung disease.  At that time, evidenced considered by 
VARO included service medical records, medical records from 
the West Florida Medical Center dated March 1988 to April 
1992, private treatment notes from B.C. Raymon, M.D., and 
report of VA general examination dated January 1993.

Service medical records reflect that the appellant was seen 
for complaints of low back pain with radiation in April 1984; 
the assessment was rule out sciatica.  An x-ray study of the 
lumbar spine revealed no abnormalities.  In May 1985, the 
appellant was seen for complaints of low back pain with 
radiation down the left leg, which began 1 hour after he fell 
into a hole.  By history, he had one similar episode in the 
past.  The assessment was back pain with some very soft 
neurological signs.  On his first follow-up appointment in 
May 1985, symptoms were unchanged and the assessment was 
musculoskeletal low back pain.  An x-ray study revealed no 
abnormalities.  On his second follow-up appointment in late 
May 1985, improvement was noted and the assessment was low 
back pain without radicular signs.

Service medical records further reflect that the appellant 
was part of a medical surveillance program because of his 
service related asbestos exposure.  Medical records 
pertaining the lungs show that, in August 1973 and February 
1975, the appellant was seen for complaints of deep chest 
pain, which was assessed as a chronic upper respiratory 
infection in February 1975.  In August 1980, spirometry was 
performed and no abnormalities in pulmonary function were 
found.  A chest x-ray in April 1984 revealed increased 
peripheral markings and the appellant was given an antibiotic 
course of treatment.  A follow-up chest x-ray in April 1984 
revealed no change; there was peripheral calcification 
suggesting old granuloma disease.  In June 1985, the 
appellant was hospitalized for acute lobar pneumonia.  A 
chest x-ray revealed possibly an early infiltrate in the 
right base and to a lesser degree on the left.  A second 
review of the chest x-ray was interpreted to show prominent 
peripheral lung markings bilaterally.  It was noted that 
his chest x-ray remained normal throughout hospitalization 
and that his respiratory illness could best be classified 
as an acute respiratory disease due to unknown organisms. 

Service medical examinations performed for enlistment 
purposes in September 1972 and reenlistment September 1980 
were negative for complaints or findings of a back or lung 
disability.  Service medical examinations performed for 
release from active duty in September 1975 and September 1980 
were also negative for complaints or findings for a back or 
lung disability.  On the medical history portion of his 
November 1984 reenlistment examination, the appellant 
reported occasional recurrent back pain.  Clinical 
findings on report of examination dated November 1984 were 
negative for a back or lung disability.  Report of separation 
examination dated July 1986 again reflects a history of 
occasional recurrent back pain, but the clinical findings on 
report of examination were negative for a back disability 
although it was noted that the appellant had occasional left 
low back pain.  Also, this report does not show the presence 
of a lung disability, asbestos related or otherwise.

Medical records from the West Florida Medical Center dated 
March 1988 to April 1992 show that the appellant was 
initially seen in May 1989 for low back pain, diagnosed as 
lumbosacral sprain.  He was seen in April 1990 for acute 
bronchitis.  The lungs were clear and no chronic respiratory 
disorder was noted.  In November 1990, the appellant was 
hospitalized for an acute onset of extreme back pain.  By 
history the appellant had back pain ever since a slip and 
fall injury, but multiple evaluations and x-rays have been 
unremarkable.  The day prior to admission he had been working 
in his garden.  A CT scan of the lumbar spine revealed 
moderate disc bulging at L4-5 without evidence of disc 
herniation or nerve root compression; degenerative facet 
disease was noted at the L4-5 and L5-S1 levels.  The 
discharge impression was acute low back strain and mild 
degenerative arthritis of the lumbosacral spine; his 
treatment regimen included bed rest and physical therapy.  
The appellant was seen in December 1990, and March and April 
1991, for back pain.  A work-up for a ruptured disc was 
negative.  He was seen in June and September 1991 for low 
back pain, assessed as low back strain.  In December 1991 and 
February 1992, there were marked paraspinous spasms noted on 
the right.  The assessment was low back syndrome.  A private 
opinion procured for insurance purposes reflects that the 
appellant underwent a left L5 diskectomy.

Private treatment notes dated March to December 1992 from 
B.C. Raymon, M.D., reflect that the appellant was found to 
have a small left disc herniation at L5-S1 and diffuse disc 
bulges at L3-4 and L4-5 in March 1992.  A diskectomy was 
performed in April 1992.  By history, the appellants back 
pain began some years earlier when he tried to lift a 
trailer.  In May 1992, the appellant underwent a second back 
surgery, partial hemilaminectomy and diskectomy.  This 
procedure was re-done in June 1992 because of recurrence.  
Complications developed and the appellant required additional 
remedial surgery.

Report of VA general examination dated January 1993 reflects 
complaints of back pain related to lifting deck plates in 
February 1992.  The diagnoses included degenerative disc 
disease of the lumbosacral spine, status postoperative times 
4, recent bronchitis, and exposure to asbestos.

VARO again denied service connection for low back disability 
in a rating decision dated June 1993 after having reviewed an 
MRI report dated April 1993 from T.B. Jongko, M.D.  The MRI 
showed recurrent lumbar disc herniation.

Evidence submitted since VAROs May and June 1993 decisions 
includes medical records dated April 1987 to January1994 from 
the Sacred Heart Family Care Center, private treatment notes 
dated June 1990 from J. Chicola, M.D., duplicate copies of 
Dr. Raymons treatment records, private treatment notes dated 
March 1992 to January 1994 from J. Varenholt, M.D., a 
physical therapy note dated September 1993 from North Hill 
Rehabilitative Services, private treatment records dated 
April 1993 to March 1994 from Dr. Jongko, medical records 
dated June 1995 to December 1996 from the Florida Department 
of Correction, a private treatment report dated July 1993 
from D. Rogeau, M.D., a VA treatment note dated January 1994, 
and a letter from the office of J.J. Ham, D.C., with doctors 
notes.  These records show treatment for a chronic back pain 
status post laminectomy times 2, but they do not show the 
etiology of this disability, or suggest that it is related to 
the back complaints noted in the service medical records.  
Also, these records do not show the presence of a lung 
disability.  An April 1987 treatment note from the Sacred 
Heart Family Care Center shows, by history, that the 
appellant injured his back lifting up the tongue of a 
trailer.

Dr. Jongkos records are significant for complaints of chest 
pain on deep breathing, but his records are negative for a 
lung disability.  Medical records from the Sacred Heart 
Family Care Center show that, in February 1988, the appellant 
was seen for pleuritis type pain in the left upper chest.  A 
chest x-ray revealed mild prominence of interstitial marking, 
probably within normal limits, with no definite acute 
cardiopulmonary process.  He was diagnosed with pleuritis and 
instructed to increase fluid intake and to stop smoking.  In 
December 1989, the appellant was diagnosed with acute 
sinusitis/bronchitis, with possible flu.  In June 1990, the 
appellant was diagnosed with an upper respiratory infection, 
rule out chronic mild bronchitis.  In February 1993, he was 
diagnosed with bronchitis and questionable right pulmonary 
mass.

B.  Analysis

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellants claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. §§ 5108, 7105(b) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 
(1998).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The United States Court of Veterans Appeals (hereinafter 
Court) has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to Title 38 of the Code of Federal Regulations 
(1998),

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).
The Court has summarized case law on claims to reopen 
previously and finally disallowed claims.  

[T]he RO or BVA (Board) must conduct a 
two-step analysis.  First, it must be 
determined whether the evidence presented 
or secured since the prior final 
disallowance of the claim is "new and 
material.  If it is, the RO or Board 
must then review the new evidence "in the 
context of" the old to determine whether 
the prior disposition of the claim should 
be altered.

Bernard v. Brown, 4 Vet.App. 384, 389 (1993).  See also Evans 
v. Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 
Vet.App. 140, 145 (1991).

In this case, VARO denied the appellants claim for service 
connection for a back and lung disability in May 1993.  
Service connection for a back disability was again denied in 
June 1993.  These decisions are final.  As indicated above, 
the Board may reopen and review a claim which has been 
previously denied only if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); Manio, 
supra.  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

After reviewing the most recent evidentiary submissions, the 
Board finds that new and material evidence sufficient to 
reopen the claims for service connection for back and lung 
disability has not been submitted.

The most recent evidentiary submissions are duplicative in 
substance of evidence previously considered by VARO.  The 
evidence considered by VARO at the time of the May and June 
1993 denial of service connection for a back disability was 
positive for evidence of a back disability.  This has never 
been disputed and the most recent evidentiary submissions are 
merely duplicative or cumulative in nature with respect to 
this fact.  Regarding the claim of lung disability, the 
original evidence considered by VARO, specifically service 
medical records, showed complaints of chest pain with deep 
breathing, but was negative for competent evidence of a lung 
disability.  The most recent evidentiary submissions show the 
same and no more.  As such, the Board finds that these 
submissions are not new.

Additionally, the Board finds that the most recent 
evidentiary submissions are not material since they are 
neither relevant nor probative to the critical inquiries in 
this case:  Is the appellants current back disability 
related to service and is there a lung disability related to 
either asbestos exposure or service generally?  We note that 
there are three elements of a well grounded claim for 
service connection.  First, there must be evidence of a 
current disability as provided by a medical diagnosis.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates.  Third, there 
must be a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  The most recent evidentiary 
submissions in this case do not suggest that the appellants 
back disability is related to service, or that arthritis of 
the back had its onset in the initial post separation year, 
nor does it suggest that the appellant has a current lung 
disability related to asbestos exposure or service generally.

II.  Service Connection for Drug Addiction

A review of the evidence of record discloses a long history 
of drug abuse and addiction.  We note that service medical 
records include a clinical summary dated March 1984, which 
reflects that the appellant was admitted to a residential 
drug treatment program at that time.  The appellant 
reportedly performed unsatisfactory in the program and he was 
found unsuitable for retention.  By history, he was 
identified as drug dependent and judged beyond the capacity 
of local outpatient programs; he was referred to residential 
drug treatment.  The appellant reportedly began using alcohol 
and marijuana at age 10 and 11.  He further reported using 
alcohol 3 times weekly from 1968 to 1984, marijuana daily 
from 1966 to 1984, hallucinogens 2 times a month from 1970 to 
1981, amphetamines 4 times a week from 1968 to 1980, cocaine 
2 times a month from 1975 to 1984, tranquilizers 4 times a 
week from 1969 to 1983, barbiturates 3 times a week from 1973 
to 1983 and PCP once every other month from 1976 to 1980.  At 
discharge, he was considered not currently drug dependent.  A 
service treatment note dated April 1986 reflects that the 
appellant had a long history of substance abuse, but no 
problems in the last 2 years; he was on a urinalysis program.

Private treatment notes from Dr. Raymon dated April 1992 
reflect concern over possible drug abuse given the types and 
quantity of pain reducing medications prescribed the 
appellant by his various physicians.  In May 1992, the 
appellants potential abuse of narcotic medications was again 
noted.  In August 1992, Dr. Raymon reported that the 
appellants postoperative course had been complicated by 
chemical dependency since [he was] a teenager, now having 
been detoxed and going to NA meetings.  In December 1992, 
it was noted that Dr. Beach had diagnosed the appellant with 
narcotic use and dependency.

The appellant seeks service connection for his drug 
addiction.  He filed a claim for drug addiction in October 
1995.  Initially, it is necessary to determine whether a 
well-grounded claim has been submitted within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  The Court has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991). See 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-
611 (1992).  If a claim is not well-
grounded, the Board does not have the 
jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, because the appellants claim has no 
legal merit, there is no further duty to assist the him with 
development of his claim.  Under the provisions of 38 
U.S.C.A. § 1110 (West 1991 & Supp. 1998), VA compensation 
cannot be paid for disability due to the abuse of alcohol or 
drugs.  In a precedent opinion, dated January 16, 1997, the 
VA General Counsel concluded that Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub.L.No. 101-508, § 8052, 
104 Stat. 1388, 1388-351, prohibits, effective for claims 
filed after October 31, 1990, the payment of compensation for 
a disability that is a result of a veterans own alcohol or 
drug abuse.  The payment of compensation is prohibited 
whether the claim is based on direct service connection or, 
under 38 C.F.R. § 3.310(a), for secondary service connection 
for a disability proximately due to or the result of a 
service-connected disorder.  Further, compensation is 
prohibited regardless of whether compensation is claimed on 
the basis that a service-connected disease or injury caused 
the disability or on the basis that a service-connected 
disease or injury aggravated the disability.  The Board is 
bound by this interpretation.  38 U.S.C.A. § 7104(c) (1998).

The Board observes that the appellant filed his claim for 
service connection for drug addiction after October 31, 1990.  
Therefore, service connection is prohibited by law.  
Accordingly, service connection for drug addiction is not 
warranted as the claimant lacks entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).
ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for back disability, the 
benefit sought on appeal remains denied.

As new and material evidence has not been submitted to reopen 
the claim for service connection for lung disability, the 
benefit sought on appeal remains denied.


REMAND

A review of the claims folder reflects that a VA audiological 
examination, contemporaneous with the claim for a compensable 
rating for hearing loss, has not been conducted.  The 
appellant had his last hearing evaluation in May 1993, more 
than two years prior to the date of his October 1995 claim 
for increase.  In view of the absence of current medical 
findings on the appellants hearing loss disability, the 
Board believes remand is necessary.  See Littke v. Derwinski, 
1 Vet.App. 90 (1990) and Green v. Derwinski, 1 Vet.App. 121 
(1990).

Adjudication of the issue of entitlement to a 10 percent 
rating based on multiple noncompensable service-connected 
disabilities is deferred because it is deemed to be 
"inextricably intertwined" with the increase rating claim for 
hearing loss.

1.  The appellant should be scheduled for 
a VA audiological examination to 
determine the degree of hearing loss 
disability in the service-connected left 
ear.  A copy of this notice should be 
included in the claims folder.  The 
examination must be conducted in 
accordance with the VA Physician's Guide 
for Disability Evaluation Examinations.

2.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

3.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board or the United 
States Court of Veterans Appeals (the 
Court) for additional development or 
other appropriate action be handled in an 
expeditious manner.  See The Veterans 
Benefits Improvements Act of 1944, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994) and 38 U.S.C.A. § 5101 (West 
1991 & Supp. 1996) (History and Statutory 
Notes).  In addition, VBAs ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
all VAROs to provided expeditious 
handling of all cases that have been 
remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 
38.02-38.03.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Under 38 U.S.C.A. 
§ 7252 (West 1991), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Veterans 
Appeals.  A remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
